               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA           )
                                   )        1:16CR205-2
     v.                            )        1:16CR205-3
                                   )        1:16CR205-4
SHANNON MICHELLE DRAKE             )
RONALD KEITH EARNEST               )
ROBERT THOMAS TAYLOR               )


                                 ORDER

     On October 9, 2018, this court held a hearing on pending

motions. (See Minute Entry dated Oct. 9, 2018.) Those pending

motions included motions by Defendant Earnest, (Docs. 374, 376,

378, 380, 382), Defendant Drake, (Docs. 372, 386), and Defendant

Taylor, (Docs. 384, 391). This court heard and ruled upon the

majority of the motions. (See Oral Order dated Oct. 9, 2018).

However, three motions filed by Defendant Earnest, (Docs. 374,

376, 382), two of which Defendant Drake joined, (Doc. 386), and

one of which Defendant Taylor joined, (Doc. 391), were taken

under advisement by this court. This court addresses those

motions herein.

I.   MOTION TO PRODUCE (DOC. 376)

     Defendant Earnest filed a Motion to Produce Grand Jury

Presentation Regarding the $3,281,362.60 Transaction. (Doc.

376.) Defendant Drake joined that motion. (Doc. 386.) The




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 1 of 15
Government’s response to Earnest’s Motion, (Doc. 396), and its

argument in court on October 9, 2018, undermine Defendant’s

claims. The Government has acknowledged it intends to provide

the requested Grand Jury presentment testimony prior to trial.

(See Doc. 396 at 1.) At the October 9, 2018 hearing, the

Government committed to disclosing remaining discovery

information on November 7, 2018. This court does not find a

disclosure prior to November 7, 2018, as requested by Defendant

Earnest, necessary. In light of the Government’s representation,

this court finds Defendant’s motion, (Doc. 376), is moot and

will therefore be denied.

II.   MOTION TO DISMISS (DOC. 382)

      Defendant Earnest filed a Motion to Dismiss the Indictment

for Failure to State an Offense. (Doc. 382.) The Government

responded, (Doc. 397), and this court held a hearing on

October 9, 2018. (See Minute Entry dated Oct. 9, 2018.) Upon

review of the notes of that hearing, while this court made

findings indicating its intent to deny the motion, it does not

appear this court issued an order. (See Minute Entry dated Oct.

9, 2018; Oral Order dated Oct. 9, 2018.) For the reasons more

fully stated on the record at the October 9th hearing, this

court finds that Defendant Earnest’s motion to dismiss the Third

Superseding Indictment (the “Indictment”) should be denied.

                                  - 2 -




      Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 2 of 15
    “[A]n indictment is sufficient if it, first, contains the

elements of the offense charged and fairly informs a defendant

of the charge against which he must defend, and, second, enables

him to plead an acquittal or conviction in bar of future

prosecutions for the same offense.” Hamling v. United States,

418 U.S. 87, 117 (1974) (citations omitted). In his motion to

dismiss, Defendant Earnest challenges the allegations contained

in the Indictment treating the factoring arrangement as a loan

instead of a sale of accounts to which the legal lending limits

would not apply. (See, e.g., Mem. in Supp. of Mot. to Dismiss

(Doc. 383) at 19, 22.) These are factual issues that must be

resolved on facts developed at trial. See United States v.

Engle, 676 F.3d 405, 415 (4th Cir. 2012) (citations and internal

quotation marks omitted) (“A district court may dismiss an

indictment . . . where there is an infirmity of law in the

prosecution; a court may not dismiss an indictment, however, on

a determination of facts that should have been developed at

trial.”).

    Defendant Earnest’s Motion to Dismiss the Indictment for

Failure to State an Offense, (Doc. 382), will therefore be

denied.




                                 - 3 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 3 of 15
III. MOTION FOR A BILL OF PARTICULARS (DOC. 374)

    Defendant Earnest filed a Motion for a Bill of Particulars,

(Doc. 374), and Defendants Drake and Taylor joined that motion,

(Docs. 386, 391). The Government responded. (Doc. 393.) This

court held a hearing on Defendant Earnest’s motion on October 9,

2018. (See Minute Entry dated Oct. 9, 2018.) Following that

hearing, this court took Defendant’s motion under advisement.

(See id.)

    A district court “may direct the government to file a bill

of particulars.” Fed. R. Crim. P. 7(f). A bill of particulars

contains “specific information about charges brought in a vague

or broadly-worded complaint.” United States v. Dunnigan, 944

F.2d 178, 181 (4th Cir. 1991), rev'd on other grounds, 507 U.S.

87 (1993). “[T]he function of a bill of particulars is not to

provide detailed disclosure of the government’s evidence in

advance of trial but to supply any essential detail which may

have been omitted from the indictment.” United States v.

Anderson, 481 F.2d 685, 690 (4th Cir. 1973) (citations and

internal quotation marks omitted); see also United States v.

Automated Med. Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985)

(citation omitted) (stating that a bill of particulars is

intended to “apprise the defendant of the charges . . . so that



                                 - 4 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 4 of 15
he may adequately prepare a defense and avoid surprise at

trial”).

    Defendant Earnest argues that the Government “should . . .

be required to state with conviction what amounts of loss it

believes Mr. Earnest had a hand in causing the Bank to incur.”

(Mem. in Supp. of Mot. for a Bill of Particulars (Doc. 375) at

2.) The Government responds, inter alia, that “[l]oss is not an

‘essential detail’ omitted from the indictment because loss is

not an element of the fraud charged in the indictment.” (Gov’t’s

Resp. in Opp’n to Mot. (“Gov’t Resp.”) (Doc. 393) at 6 (quoting

Anderson, 481 F.2d at 690).)

    This court agrees with the Government that loss is not an

element of the fraud offenses charged in the Indictment. In

summary, the offenses charged in the Indictment include

violations of: 18 U.S.C. § 371, 18 U.S.C. § 1344(2), 18 U.S.C

§ 656, 18 U.S.C. § 1005, and 18 U.S.C. § 1503. None of these

offenses requires proof of loss (or a specific loss amount) as

an element of the offense. See, e.g., United States v. Vogt, 910

F.2d 1184, 1202-03 (4th Cir. 1990) (discussing the elements of a

conspiracy under 18 U.S.C. § 371); Shaw v. United States, ____

U.S. ____, ____, 137 S. Ct. 462, 464 (2016) (“[T]he statute [18

U.S.C. § 1344(1)], while insisting upon ‘a scheme to defraud,’

demands neither a showing of ultimate financial loss nor a

                                 - 5 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 5 of 15
showing of intent to cause financial loss.”); Loughrin v. United

States, 573 U.S. 351, 134 S. Ct. 2384, 2395 n.9 (2014)

(rejecting the argument that risk of loss is an element of bank

fraud under § 18 U.S.C. 1344(2)); United States v. Duncan, 598

F.2d 839, 858 (4th Cir. 1979) (“To show a misapplication [under

18 U.S.C. § 656], the Government must prove a conversion of bank

funds . . . . Actual loss need not be proved . . . it is

sufficient that the defendant at least temporarily deprive the

bank of the possession, control or use of its funds.”); United

States v. Luke, 701 F.2d 1104, 1108 (4th Cir. 1983) (sustaining

convictions under 18 U.S.C. §§ 656 and 1005 in part because

actual loss need not be proved). Thus, strictly construed,

Defendant Earnest’s motion should be denied as Defendant has

failed to demonstrate that any material omitted from the

Indictment is an essential detail necessary to prepare a

defense. Similarly, this court previously found, in response to

Defendant Drake’s motion for a bill of particulars, (Doc. 242),

that the Indictment is “extensive, alleging sufficient facts to

enable Drake to prepare for trial.” (Mem. Op. and Order (Doc.

274) at 11.)

    Nevertheless, as a result of arguments – some of which the

Government presented to this court for the first time – during



                                 - 6 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 6 of 15
the motion hearing on October 9, 2018, Defendant Earnest’s

motion for a bill of particulars raises substantial concern.

    First, the Government has consistently argued that the

defrauded bank in this case is a victim of the offenses, but,

prior to the October 9th hearing, the Government had not

contended that the bank sustained any loss amount as a result of

the fraud. Because loss is not an element of the offenses, the

Government’s silence as to the existence of any loss is not

noteworthy. However, during the October 9th hearing, the

Government contended for the first time that the bank did

sustain a loss amount, at least as to a $1.4 million loan to

Bruce Harrison which was improperly written off. There is a

difference, at least to this court, between not alleging any

loss amount because none existed or the amount was either

unknown or unascertainable, and choosing not to allege a

specific loss amount despite its claimed existence.

    Second, the Government also argued on October 9th that the

bank disbursed money to Harrison, who in turn gave the money to

Julie Akers of CMI to then pay it back to the bank. Those funds

were then applied to old invoices to make them appear paid. That

fraudulent activity as described by the Government appears to be

the same as that alleged in Count Twenty-Nine of the Indictment.

(See Indictment (Doc. 85) at 40-47.) However, Count Twenty-Nine

                                 - 7 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 7 of 15
names as defendants Drake and Taylor and does not mention

Earnest in any fashion.

     Third and relatedly, the Government argued at the October

9th hearing that the victim bank had false information on its

books in the form of notations that invoices were marked paid

when there is no evidence those invoices were paid. The

Government contended that invoices falsely marked as paid

constitute losses to the bank. To the extent that these

fraudulent book entries relate to those described in Count

Twenty-Nine of the Indictment, then again, Count Twenty-Nine

does not mention Earnest.1 Further, Count Twenty-Nine does not

allege theft, embezzlement, misapplication, or bank fraud under

either 18 U.S.C. §§ 656 or 1344(2).

     If the Government now contends that the fraud and

misapplication described during oral argument is attributable to

Defendant Earnest, that position and the factual allegations to

support it seem inconsistent with, or absent from, the

allegations against Earnest contained in the Indictment. With



     1 The Indictment alleges that Corriher and Drake “made false
entries on the books and records of SC Bank marking certain
aging and unpaid invoices as paid when, in fact, as Douglas Alan
Corriher and Shannon Michelle Drake then well knew, such aging
and unpaid invoices had not been paid by a staffing customer and
in fact had been marked paid through application of the CMI
checks funded by factoring advances made by SC Bank for that
purpose . . . .” (Indictment (Doc. 85) at 46-47.)
                              - 8 -




         Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 8 of 15
respect to the allegations in Count Twenty-Nine, this court is

not persuaded that Earnest would be on notice of those allegedly

fraudulent transfers and related bank record entries merely due

to allegations against Earnest in the other counts of the

Indictment.

    A comparison of paragraph 104 of Count One, (Indictment

(Doc. 85) at 26), to the allegations contained in Count Twenty-

Nine, (id. at 40-47), illustrates the potential confusion as to

conduct for which the Government contends Earnest is

accountable. Paragraph 104 suggests to this court, in light of

all preceding allegations, that the false entries by Drake

described therein arose because the proceeds payable to the

Staffing Companies (CMI, CMI of Iowa, and IHT of SC) were

applied to Nominee Companies instead of Staffing Companies.

However, the Government’s argument in open court seems to

suggest there may have been additional falsification of records

in relation to those transactions; that is, proceeds originating

from the bank were ultimately delivered back to the bank and

applied to invoices from Staffing/Nominee Companies as described

in Count Twenty-Nine.

    In cases involving fraud, one court in this circuit has

noted that: “it is critical that the government identify in the

indictment the dates of the fraudulent conduct, the specific

                                 - 9 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 9 of 15
fraudulent documents, and the fraudulent statements within the

documents.” United States v. Sampson, 448 F. Supp. 2d 692, 696

(E.D. Va. 2006) (citing United States v. Bortnovsky, 820 F.2d

572, 574 (2d Cir. 1987)). “However, where the government

maintains an open file policy, a bill of particulars is usually

unnecessary, as the defendant has an adequate source of

information.” United States v. Myers, Civil Action No. 3:07CR55,

2008 WL 11417475, at *2 (N.D. W. Va. June 19, 2008) (citing

United States v. Schembari, 484 F.2d 931, 935 (4th Cir. 1973)).

A bill of particulars is not required when the Government

provides extensive disclosure of documents and testimony. United

States v. Soc’y of Indep. Gasoline Marketers, 624 F.2d 461, 466

(4th Cir. 1979) (citation omitted) (“In the light of this

extensive disclosure by the Government there was no abuse of

discretion by the trial court in declining to require the

Government to supply the further information requested by the

defendants.”).

    The Government has argued, inter alia, that “the extensive

discovery provided to the defense in this case obviates the need

for a bill of particulars.” (Gov’t Resp. (Doc. 393) at 7.) As a

result of the Government’s representations at the October 9th

hearing, this court is concerned that the Government’s “open

file” policy in this district is not as open as this court has

                                 - 10 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 10 of 15
historically understood. The Government explained during the

hearing that certain memoranda of interviews and/or Jencks Act

materials have been withheld, were not disclosed with other

discovery, and will not be disclosed until a later time. Jencks

Act material is not the same as memoranda of interviews prepared

by law enforcement officers. 18 U.S.C. § 3500 defines a

“statement” as “a written statement made by said witness and

signed or otherwise adopted or approved by him.” 18 U.S.C.

§ 3500(e)(1). In this court’s experience, the Government’s

withholding of memoranda of interviews (not adopted by a

witness) from the open file discovery process as Jencks Act

material constitutes a marked departure from the historical open

file policy of the U.S. Attorney in this district. Similarly,

this court was not aware that the Government was not providing

access to Jencks Act material with other discovery material,

which is also inconsistent with this court’s understanding of

the historical practice in this district.

    In United States v. Perry, a district court made the

following observation which this court finds particularly

relevant: “A defendant is not fairly apprised of the necessary

information merely because the government provided ‘mountains of

documents to defense counsel who were left unguided as to which

documents would be proven falsified’ at trial.” 30 F. Supp. 3d

                                 - 11 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 11 of 15
514, 523 (E.D. Va. 2014) (quoting Bortnovsky, 820 F.2d at 575)

(citing United States v. Modi, 197 F. Supp. 2d 525, 530 (W.D.

Va. 2002) (recognizing “that the volume of discovery in a

complex case may itself impede rather than assist the defense in

its understanding of the government's case,” but nevertheless

denying a motion for a bill of particulars where the government

provided “charts or summaries” specifically identifying the

alleged criminal acts)).

    Given an alleged total of more than $40 million in advances

against the factoring agreements in this case, this court can

reasonably infer the relevant records relating to that activity

are substantial. The Indictment alleges that “materially false

entries in the books, reports, and statements of SC Bank” were

part of the conspiracy charged in Count One, (Indictment (Doc.

85) at 17), and the bank fraud as charged in Counts Two through

Fourteen, (see id. at 27, 32). However, it is no longer clear

that all of those “materially false entries” are described in

the Indictment, at least in a form which would place Earnest on

notice of his alleged criminal activity. It further appears to

this court that all discovery which might otherwise address

these issues has not been provided at this time.

    Nevertheless, the Indictment is extensive and contains

substantial information as to overt acts and the fraudulent

                                 - 12 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 12 of 15
transfer of funds. It also appears that Defendants have been

granted significant access to bank records and investigative

materials, such that Defendants are capable on their own of

reviewing that material and determining to some extent which

transactions may be fraudulent without further guidance from the

Government. (See, e.g., Docs. 381-1; 381-3, 381-9 at 3-4; 383-1

at 10-18.) The Government also stated at the October 9th hearing

that it had previously provided defense counsel with the summary

charts that the Government’s analyst prepared concerning the

mismarked invoices and any alleged losses related thereto, as

well as the bank records on which the analyst relied.

    This court is not aware of any legal authority that

requires the Government to list all overt acts or every

allegedly fraudulent book entry in an indictment. In light of

the Government’s willingness to move up the disclosure of

discovery materials to November 7, 2018, and the Government’s

representation that it hopes to turn over all trial exhibits on

that date, the court will decline to grant Defendant Earnest’s

motion at this time. This court expects that the Government’s

November 7th disclosures, in light of the discussion herein,

will prevent defense counsel from being unfairly surprised at

trial.



                                 - 13 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 13 of 15
       As a result of the foregoing, this court is of the opinion

that Defendant Earnest’s motion for a bill of particulars, (Doc.

374), should be denied without prejudice. However, as this court

stated at the hearing on October 9th, if the document exchange

on November 7th, and counsel’s subsequent review of those

documents, does not alleviate some of the concerns addressed

herein, then Defendant Earnest is free to refile his motion for

a bill of particulars, and the court will expediently address

it.2

       In light of the foregoing,

       IT IS THEREFORE ORDERED that Defendant Earnest’s Motion to

Produce Grand Jury Presentation Regarding the $3,281,362.60

Transaction, (Doc. 376), in which Defendant Drake joined, (Doc.

386), is DENIED as MOOT.

       IT IS FURTHER ORDERED that Defendant Earnest’s Motion to

Dismiss the Indictment for Failure to State an Offense, (Doc.

382), is DENIED.




       The court specifically notes again, as it did at the
       2

October 9th hearing, that it will not look favorably upon
defense counsel being surprised at trial by the Government’s
reliance on falsified or fraudulent bank entries with respect to
Counts One through Twenty-Nine that have not previously been
identified in the Indictment or by way of summary charts or
other documents provided to counsel.

                                   - 14 -




       Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 14 of 15
    IT IS FURTHER ORDERED that Defendant Earnest’s Motion for a

Bill of Particulars, (Doc. 374), in which Defendants Drake,

(Doc. 386), and Taylor, (Doc. 391), joined, is DENIED WITHOUT

PREJUDICE.

    This the 2nd day of November, 2018.




                           _______________________________________
                                United States District Judge




                                 - 15 -




     Case 1:16-cr-00205-WO Document 403 Filed 11/02/18 Page 15 of 15
